PER CURIAM.
Olde Discount Corporation appeals an award of attorney’s fees made in favor of Jeffrey A. Amsel subsequent to an arbitration proceeding. We affirm the award of attorney’s fees but agree with Olde that the trial court erred in awarding prejudgment interest on Amsel’s fee from the date of the arbitration award. Interest should accrue only from the date the trial court determined that Amsel was entitled to fees as the “prevailing party” under Chapter 517, Florida Statutes. See Quality Engineered Installation, Inc. v. Higley South, Inc., 670 So.2d 929, 931 (Fla.1996) (holding that “interest accrues from the date the entitlement to attorney’s fees is fixed through agreement, arbitration award, or court determination, even though the amount of the award has not yet been determined.”) Here, the issue of entitlement to attorney’s fees was not fixed until the circuit court rendered its summary judgment on April 18, 2000. Accordingly, interest should accrue from that date. See Dean Witter Reynolds, Inc. v. Wood, 676 So.2d 464, 466 (Fla. 5th DCA 1996).
AFFIRMED IN PART AND REMANDED.
COBB, J., CONCURS.
PLEUS, J., CONCURS AND CONCURS SPECIALLY WITH OPINION.
ORFINGER, R.B., J., CONCURS AND CONCURS SPECIALLY WITH OPINION.